Case: 14-7001   Document: 8     Page: 1   Filed: 12/20/2013




          NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                ______________________

                 MARK A. TROUTT,
                 Claimant-Appellant,

                           v.

  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                    AFFAIRS,
               Respondent-Appellee.
              ______________________

                      2014-7001
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-441, Judge William Greenberg.
                ______________________

    Before MOORE, LINN and O’MALLEY, Circuit Judges.
PER CURIAM.
                      ORDER
    Mark A. Troutt appeals from a decision of the United
States Court of Appeals for Veterans Claims (“Veterans
Court”) that dismissed his appeal because the Board of
Veterans’ Appeals decision was not final. We consider
whether his appeal to this court must be dismissed for
lack of jurisdiction.
Case: 14-7001      Document: 8   Page: 2      Filed: 12/20/2013



2                                       TROUTT    v. SHINSEKI



    On July 15, 2013, the Veterans Court entered its
judgment in Troutt’s case. Troutt’s notice of appeal was
received on September 27, 2013, 74 days after the date of
Veterans Court judgment. On October 30, 2013, we
directed the parties to show cause why this appeal should
not be dismissed as untimely. The Secretary responded
and argued the appeal must be dismissed. Troutt did not
respond.
    To be timely, a notice of appeal must be received by
the Veterans Court within 60 days of the entry of judg-
ment. 38 U.S.C. § 7292(a); 28 U.S.C. § 2107(b); Fed. R.
App. P. 4(a)(1). Like appeals from district courts, the
statutorily prescribed time for filing appeals from the
Veterans Court to this court is mandatory and jurisdic-
tional. See Wagner v. Shinseki, 733 F.3d 1343, 1348 (Fed.
Cir. 2013); see also Henderson v. Shinseki, 131 S. Ct.
1197, 1204-05 (2011) (indicating jurisdictional restrictions
on the time for taking an appeal under section 7292(a)).
Accordingly, this court is without authority to waive the
deadline for filing an appeal to this court from the Veter-
ans Court. See Bowles v. Russell, 551 U.S. 205, 214
(2007).
    Because Troutt’s appeal as to the underlying judg-
ment was filed outside of the statutory deadline for taking
an appeal to this court, we must dismiss this appeal.
    Accordingly,
    IT IS ORDERED THAT:
    (1) The appeal is dismissed.
    (2) All pending motions are denied as moot.
    (3) Each side shall bear its own costs.
Case: 14-7001     Document: 8   Page: 3   Filed: 12/20/2013



 TROUTT   v. SHINSEKI                                  3



                                  FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                       Daniel E. O’Toole
                                       Clerk of Court

s26